Detailed Office Action
Applicant’s amendments and arguments filed on 2/10/2021 have been entered and fully considered. Claim 1 is amended. Claims 5-8 are cancelled. Claims 1-4 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendment to claim 1 reciting the hardness of rubber rollers are noted. The Examiner agrees that none of the cited prior arts disclose these hardness values. However, the cited arts of SWANSON (US 2013/0196163), hereinafter SWANSON, and BRESHEARS (US-2007/0184283), hereinafter BRESHEARS disclose using rubber rollers for lamination {see SWANSON [0040] and BRESHEARS [0063]}.
The Examiner submits that an artisan would have been motivated to look to prior art to determine appropriate hardness for the rubbers rollers that SWANSON and BRESHEARS disclose. Such prior art is OKUNO (US-2016/0123552), hereinafter OKUNO. Since this is amended limitation, its detailed rejection is presented in the 35 USC 103 section below.
Applicant argument that the glass production method of HIGUCHI (US-2010/0192634), hereinafter HIGUCHI, is not an appropriate method for incorporation in the SWANSON method, has been fully considered and found not to be persuasive (see arguments of 2/10/2021, page 5).
Applicant states that HIGUCHI discloses continuous glass producing methods that utilize gravity. That is, "float method, a fusion method, a down draw method, a slot down method or a redrawing method." Each of these methods utilizes gravity to ensure the product glass ribbon has a surface flat due to surface tension, for example. The methods of HIGUCHI do not lend themselves the alleged methods of SWANSON, or the method of the presently claimed invention which applies the continuous glass from below (against gravity).
	The Examiner respectfully disagrees. The instant specification itself teaches that the glass production method is identical to that of HIGUCHI (see paragraph [0010] of the specification). The invention then applies this “gravity” glass production method to a “below feeding” method. This indicates that the HIGUCHI glass production method is appropriate for “against gravity” feeding method. Otherwise, a question of scope of enablement and/or omitting essential method step limitations can be brought for the instant claim 1. The Examiner maintains the rejection in view of HIGUCHI and has presented below in the 35 USC 103 section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over MURASHIGE (WO 2013150892), hereinafter MURASHIGE, in view of HIGUCHI (US-2010/0192634), hereinafter HIGUCHI, SWANSON (US 2013/0196163), hereinafter SWANSON, BRESHEARS (US-2007/0184283), hereinafter BRESHEARS, and OKUNO (US-2016/0123552), hereinafter OKUNO.

Regarding claim 1, MURASHIGE teaches a method that reads on the applicant claim of a production method for an optical laminate, the production method comprising: a thin glass having a thickness of 100 um or less {[abstract] A transparent sheet of the present invention includes: an inorganic glass in which the inorganic glass has a thickness of from 35 µm to 100 µm (a thickness of 35 µm to 100 µm falls within the claimed range)};
and a lamination step of laminating an optical film on one surface, or each of both surfaces, of the thin glass {[abstract]  A transparent sheet of the present invention includes: an inorganic glass; and a resin film bonded onto one side, or each of both sides, of the inorganic glass},
the lamination step comprising applying an adhesive onto the optical film to form an application layer, and bonding the thin glass and the optical film through intermediation of the application layer, followed by curing the adhesive to form an adhesive layer between the optical film and the thin glass {[0014] The production method includes the steps of: applying a resin solution for forming an adhesion layer onto an inorganic glass or a resin film to form an applied layer; and laminating the inorganic glass and the resin film through the applied layer, followed by curing of the applied layer to form an adhesion layer to bond the inorganic glass and the resin film onto each other}.
the thin glass production step and the lamination step being performed in an integrated line {[abstract] A process for producing a glass/resin composite, which comprises forming molten glass into a glass ribbon and forming a resin layer on at least one surface of the glass ribbon is provided (lamination), [0003] However, there is a problem that due to physical damages to the glass surface caused at the time of transporting the glass before laminating (prior art and ex-situ glass production); [0009] The present invention provides a process for producing a glass/resin composite, which comprises forming molten glass into a glass ribbon and forming a resin layer on at least one surface of the glass ribbon (integrated glass production and lamination), {[0018] forming a resin layer (lamination) on a glass ribbon immediately after the formation of the glass ribbon (thus without being taken up is a roll shape)},  
It would have been obvious to one of ordinary skill in the art, at the effective filing date of the instant application to have combined the teaching of HIGUCHI with that of MURASHIGE and have integrated an on-line glass production step with the lamination step in one glass laminate fabrication process. The advantage of this integration as disclosed by HIGUCHI is the elimination of the extra step of thin glass transportation and thus prevention of damage and crack to the thin glass during its transportation to the lamination step {[0003] and [0009]}. Note that this integration result is the lamination prior to the step of being taken up by a roll and thus reads on the limitation of “wherein the thin glass continuously formed in the thin glass production step is subjected to the lamination step as it is without being taken up”.
Regarding the amended limitation of “wherein the thin glass and the optical film are bonded to each other after a predetermined interval after the formation of the application layer on the optical film through application of the adhesive”, it is the Examiner’s interpretation that this limitation recites that the application or adhesive layer is first formed on the optical film and then the combination is incorporated into the thin glass.
MURASHIGE discloses that in the production method, first, the resin solution for forming an adhesion layer (the application layer) is applied onto the inorganic glass or the resin film (optical laminate) to form the applied layer {[0070]}. MURASHIGE clearly discloses that in one embodiment the adhesive layer is first put on the optical laminate and not on the glass. MURASHIGE further discloses that after the formation of the applied layer, the inorganic glass and the resin film are laminated through the applied layer {[0084]}.
Combination of MURASHIGE and HIGUCHI, however, is silent on feeding the thin glass and the optical film from below into a pair of rolls. In the same field of endeavor that is related to composite glass laminate and web processing apparatus, SWANSON discloses while thin glass in inserted into the pair of rolls from below {[abstract] A glass composite laminate in the form of a web of indefinite length having a glass layer and a reinforcing layer, A method of processing the glass composite laminate web so that it can be handled without being bent in such a way as to place the glass layer in tension due to bending stresses is also disclosed, [0002] To further [0040] and FIG. 3: The reinforcing layer 14 is conveyed towards a nip between nip roller 56 and backup roller 58 where the glass composite laminate 10 is formed (as seen in FIG. the glass layer 12 and film layer 14 are fed from below into the pair rolls of 56 and 58 to produce glass laminate 10}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have combined teachings of SWANSON with those of MURASHIGE/HIGUCHI and have performed the lamination method of this combination while feeding the thin glass and optical film from below in the pair of rollers. As disclosed by SWANSON, the advantage of the method of feeding glass and film layer from below is the prevention of bending stresses while passing the thin glass through the lamination rollers (no gravity effect when vertically feeding from below) {[0002]}.
The combination of MURASHIGE, HIGUCHI, and SWANSON is, however, silent on adjusting the gap between rollers that produces the final composite laminate. The Examiner notes that MURASHIGE discloses that the adhesive layer portion of the laminate in the final product has to meet certain thickness {[0007]}. One of ordinary skill in the art would have been highly motivated to look to prior art and seek methods to vary this thickness and achieve a desired final thickness of the adhesive layer as set by MURASHIGE.
wherein a gap between the pair of rolls is from 50% to 99% with respect to a total thickness of the thin glass, the application layer of the adhesive, and the optical film), BRESHEARS discloses that the use of rollers to control coating thickness of a composition (e.g. adhesive) is well known in the art and is implemented by adjustment of the nip or gap between rollers {[0063]}. As such, BRESHEARS recognizes the gap between rollers as a result-effective variable that determines the final thickness of the composition that is applied to the glass substrate. 
It is well established that determination of optimum values of result-effective variables (in this case the rollers gap’s effect on the final thickness of the adhesive layer) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
Therefore, and at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill, and based on the teachings of BRESHEARS, to have optimized the gap between rollers in the method of combination above to achieve the desired thickness of the adhesive layer. The artisan can optimize this gap between rollers which is a result-effective variable through routine experimentation to arrive at a required rollers gap to provide the final desired adhesive layer thickness disclosed by MURASHIGE {[0007]}. 
The Examiner notes that the method of the combination above uses the pressure of the pair of rollers to laminate the applied layer or hot melt layer {see SWANSON [0039]}. As such the final layer will have a lower thickness relative to the thickness of raw laminate upstream of the nip rollers. Based on the result-effective optimization and for certain adhesive layer thicknesses required by MURASHIGE, the gap needs to be 
Regarding the last limitation of claim reciting “the pair of rolls have a rubber hardness of from 10 degrees to 95 degrees”, both SWANSON {[0040]} and BRESHEARS {[0063]} teach that the rollers are made of rubber.
However, the combination of MURASHIGE, HIGUCHI, SWANSON, and BRESHEARS is silent on the desired degree of the hardness or softness of these rubber rollers. As such, as artisan would have been motivated to look to prior art to determine appropriate hardness for these rollers.
In the same filed of endeavor that is related optical film lamination, OKUNO discloses that the rubber in the nip roller that performs the lamination can preferably have a hardness of 20 to 90 degrees {[0233]}. OKUNO further discloses that a hardness of higher than 20 degrees prevents formation of air bubbles in the optical film and a hardness of less than 90 degrees prevents strain or damage to the laminate {[0233]}.
As such, OKUNO recognizes the hardness of the rubber roller as a result-effective variable. It is well established that determination of optimum values of result-effective variables (in this case hardness of rubber roller on the quality of the laminate) is within the skill of one practicing in the art {see MPEP 2144.05 (II)(B)}.
Therefore, and at the effective filing date of the instant invention, it would have been obvious to one of ordinary skill, and based on the teachings of OKUNO, to have optimized the hardness of the rubber rollers of SWANSON, and BRESHEARS to achieve the an optimal film laminate with no air bubbles and no cracks in the glass 
The artisan can optimize rollers’ hardness which is a result-effective variable through routine experimentation to arrive at a required hardness to effectively implement the method of combination of MURASHIGE, HIGUCHI, SWANSON, and BRESHEARS based on teachings of OKUNO {[0233]}. 
Regarding claim 2, MURASHIGE teaches a method that reads on the applicant claim of wherein the optical film has a modulus of elasticity at 23°C of from 1.5 GPa to 10 GPa {[0008] In a preferred embodiment, the modulus of elasticity of the resin film at 25° C is from 1.5 GPa to 10 GPa}.
	Note that MURASHIGE discloses elasticity measurement at 25 oC that is sufficiently close to the value specified in the instant claim (23 oC) that the modulus of elasticity would be substantially the same at both temperatures. 
	Regarding claim 3, MURASHIGE teaches a method that reads on the applicant claim of wherein the adhesive layer has a thickness of from 0.001 µm to 20 µm {[0007] the inorganic glass has a thickness of from 35 μm to 100 μm; the adhesion layer has a single-layer thickness of more than 10 μm and (the thickness of the inorganic glass x 0.3) μm or less (for glass thickness range of 35-100 μm then adhesive layer is not exceeding 10.5-30μm}.
MURASHIGE teaches adhesive layer thickness range of 10 µm to 30 µm which overlaps with the instant claim range of 0.001-20 µm. Overlapping range makes a prima facie case of obviousness.
prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range. Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over MURASHIGE , HIGUCHI, SWANSON, BRESHEARS, and OKUNO as applied to claim 1 above, and further in view of MOTOHASHI (US-2016/0342254), hereinafter MOTOHASHI.
Regarding claim 4, the combination above discloses all the limitations of claim 1. This combination is, however, silent on the shrinkage rate of the adhesive layer as the result of its curing process.
In the same field of endeavor that is related to UV curable adhesive for touch panel and optical members, MOTOHASHI teaches a method that reads on the applicant claim of wherein the application layer formed through the application of the adhesive has a curing shrinkage rate of from 0.1% to 30% {[0136] The cured product of the ultraviolet-curable adhesive composition of the present invention has a cure shrinkage rate of preferably 4.0% or less, particularly preferably 3.0% or less. In this way, the internal stress that accumulates in the resin cured product while curing the ultraviolet curable adhesive composition can be reduced, and the strains that occur between the base material and the cured product can be effectively prevented}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to modify the teachings of the combination above with that of MOTOHASHI and have applied an adhesive to the glass and optical film with the specified shrinkage rate. The advantage of this low shrinkage rate as disclosed by [0136]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748